Citation Nr: 1801336	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected residuals of periumbilical herniorrhaphies.


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to September 2005 and August 2007 to September 2008, with service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was previously before the Board in March 2016, when it was remanded for further development.  The claim has now been returned to the Board for appellate consideration.

The record also reflects that the Veteran was previously represented by a private attorney who withdrew from representation in June 2017.  The Veteran has not appointed another representative since that time.


FINDING OF FACT

GERD was not manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service and is not a result of or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Legal Criteria and Analysis

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated (increased in severity) the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2017).

Analysis

At the outset, the Board notes that the Veteran has not claimed nor does the evidence show that the diagnosed GERD was incurred in service.  Rather, the Veteran has argued that her GERD is a result of her service connected residuals of periumbilical herniorrhaphies.  

Regardless, the Board has considered whether GERD was incurred in or aggravated by service.  In this regard, at the April 2011 VA examination, the examiner noted the Veteran reported that she had developed GERD symptoms in the last two years.  After a review of the file and examination of the Veteran, the examiner confirmed the diagnosis of GERD.  A review of the file shows the record is silent for any complaints related to GERD in service.  Therefore, while there is a confirmed diagnosis of GERD, and based on the Veteran's own reports, there is no evidence it was incurred in service or within one year of separation from active service.

The remainder of the Board's analysis will therefore focus on whether the GERD has been caused or aggravated by the service connected residuals of periumbilical herniorrhaphies .  

At the outset, the Board notes that because the Board previously found the medical evidence in the September 2015 examination to be inadequate for determining entitlement to service connection for GERD on a secondary basis, that opinion will not be considered herein.

The Veteran was afforded a VA examination in March 2012.  At the time, after a review of the file, the examiner opined that "it is less likely than not that the claimant's new onset GERD is associated with her chronic abdominal, ventral and umbilical hernia for which she has undergone four surgeries since 2001.  Of definition, GERD is usually caused by changes in the barrier between the stomach and esophagus including abnormal relaxation of the lower esophageal sphincter which normally holds the top of the stomach closed.  Impaired expulsion of gastric reflux from the esophagus or a hiatal hernia.  These changes may be permanent or temporary.  Based on the definition therefore of GERD, the claimant's GERD symptoms are not associated with umbilical hernia although both of them are in the abdominal area.  An umbilical hernia can occur when part of the intestine protrudes through an opening in the abdominal muscles.  GERD is more of an internal condition wherein there is a relaxation of the esophageal sphincter toward the stomach which causes food to regurgitate.  Again, by definition, umbilical hernia is a hernia caused by protrusion of the intestines or fat tissue for this claimant in particular because of a weakening in the abdominal muscles.  Therefore there are two separate types of hernia which are not related at all.  Even if the claimant has had multiple repairs for recurrent hernia, these are still two separate entities and cannot be associated with each other."

In April 2016, a VA examiner reviewed available records in the Veteran's claim file, including any conflicting medical evidence.  The examiner acknowledged the Veteran's umbilical hernia diagnosis, remarking that this is a musculoskeletal condition of the abdominal wall musculature and connective tissue.  The examiner further pointed out a Surgical Note dated June 29, 2009, which specified the location of the Veteran's hernia as umbilical with a clinical description of "asymmetrical fullness around incision site."  He noted that there was no mention of a herniation of the bowel.

In concluding that it was less likely than not that the Veteran's GERD was related to or aggravated by the Veteran's previous periumbilical hernia repairs or scars, the VA examiner stated, "GERD is a condition of the esophagus, gastroesophageal junction and stomach caused by reflux of stomach acid into the esophagus.  As stated, an umbilical hernia is a condition of the abdominal wall musculature and connective tissue.  If any region of the gastrointestinal tract is involved in a periumbilical hernia it is the small intestine which can, in some cases, enter the herniated portion of the abdominal wall.  The Veteran had an abdominal/pelvic CT scan in 2011 which documented no involvement of the bowel in the Veteran's hernia - neither herniation of contents nor partial bowel obstruction.  It is not physiologically possible for either the stomach or the esophagus to be directly involved in an umbilical hernia, given its anatomic location; and an umblical hernia or abdominal scar from a prior herniorrhaphy is an unlikely (>50%) cause for or exacerbating factor in GERD symptoms."

Upon consideration of the above evidence, the Board finds that service connection is not warranted for GERD on a secondary basis.  Indeed, the March 2012 and April 2016 VA examiners both found that the Veteran's GERD was not caused or aggravated by the service connected residuals of periumbilical herniorrhaphies.  The examiners provided a full rationale for their opinions which are supported by the evidence of record.  Therefore, the Board finds that the opinions are adequate and probative to the issue on appeal and the Board affords them great probative value.  Moreover, they stand uncontradicted by any other competent evidence of record.  

The Board acknowledges that the Veteran is competent to report symptomatology associated with GERD.  However, she is not competent to provide an etiology as to the diagnosed GERD as this require medical expertise beyond her knowledge.  .  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As such, the Veteran's lay statements as to the causation of the GERD are outweighed by the competent and probative medical evidence of record which finds GERD was not caused or aggravated by the service connected residuals of periumbilical herniorrhaphies.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that GERD is not related to the Veteran's service and was not caused or aggravated by her service-connected disability of recurrent ventral hernias with scars.  Accordingly, the criteria for entitlement to service connection for GERD, either direct or secondary, have not been met and to this extent the Veteran's claim is denied.


ORDER

Entitlement to service connection for GERD, to include as secondary to service-connected residuals of periumbilical herniorrhaphies, is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


